J-A27037-20

                                   2021 PA Super 29

    XTREME CAGED COMBAT & RYAN                 :   IN THE SUPERIOR COURT OF
    KERWIN                                     :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHELLE ZARRO & ALLAN                     :
    ROSENBLUM                                  :   No. 654 EDA 2020
                                               :
                                               :
    APPEAL OF: RYAN KERWIN                     :

             Appeal from the Judgment Entered February 13, 2020
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               No. 2015-03980


BEFORE:      STABILE, J., NICHOLS, J., and COLINS, J.*

OPINION BY COLINS, J.:                               Filed: February 25, 2021

        Appellant Ryan Kerwin (Plaintiff) appeals pro se from a judgment

entered in favor of Michelle Zarro and Allan Rosenblum (collectively

Defendants) in a fraudulent transfer action following the trial court’s grant of

a nonsuit against him and the denial of his post-trial motions. For the reasons

set forth below, we affirm the trial court’s judgment in favor of defendant Allan

Rosenblum, but vacate its judgment in favor of defendant Zarro and remand

this case for a new trial of Plaintiff’s claim against defendant Zarro.

        Plaintiff filed a trademark infringement action against Steven Rosenblum

(Debtor) and others in in the United States District Court for the Eastern


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27037-20


District of Pennsylvania in July 2012 and in August 2014, a judgment was

entered in his favor against Debtor and the other defendants in that action in

the amount of $76,800.         On December 11, 2014, Debtor filed a voluntary

bankruptcy petition under Chapter 13 of the Bankruptcy Code.

       On May 29, 2015, while Debtor’s bankruptcy was pending, Plaintiff1 filed

the instant action against Defendants seeking relief against them under the

Pennsylvania Uniform Fraudulent Transfer Act (PUFTA), 12 Pa.C.S. §§ 5101–

5110 (in effect February 1, 1994 to February 19, 2018).2 In his Complaint,

Plaintiff averred that in August 2012, after he filed the trademark infringement

action, Debtor used $50,000 of his own money to purchase a Levittown,

Pennsylvania gym (the Levittown gym) and made defendant Allan Rosenblum,

his father, a 50% owner of the Levittown gym.        Complaint ¶¶7-9, 29-44.

Plaintiff also averred that Debtor transferred his ownership of a gym at 8801

Torresdale Avenue, Philadelphia (the Torresdale gym) and its equipment to


____________________________________________


1 The complaint in this action also listed as a plaintiff Xtreme Caged Combat,
which Plaintiff characterized is a “mixed martial arts promotion registered in
the Commonwealth of Pennsylvania” of which he is the sole owner, and
averred that Xtreme Caged Combat was also a plaintiff in the trademark
action. Complaint ¶¶3-4, 7. Defendants in their answer asserted that Xtreme
Caged Combat is a fictitious name owned by Plaintiff and another person and
that it is not an entity at all. Answer and New Matter, Answer ¶¶3-4. Xtreme
Caged Combat is not an appellant or participant in this appeal.
2After the transactions at issue here, PUFTA was amended effective February
20, 2018 and the name of the act was changed to the Pennsylvania Uniform
Voidable Transactions Act. Act of December 22, 2017, P.L. 1249 §§ 1-5.
These amendments, however, apply only to transfers on or after February 20,
2018. Id. §§ 7-8.

                                           -2-
J-A27037-20


defendant Zarro, a friend. Id. ¶¶19-28, 38-44. Plaintiff averred that Debtor

received no consideration for these transfers, asserted that the transactions

constituted fraudulent transfers under Sections 5104 and 5105 of PUFTA, and

sought to both recover damages from Defendants and set aside Defendants’

ownership of the transferred property.      Id. ¶¶38-44, 52-53, 57-58.        On

February 29, 2016, the bankruptcy court granted Plaintiff derivative standing

to proceed with this action on behalf of Debtor’s estate. In re Rosenblum,

545 B.R. 846, 863-73, 875 (E.D. Pa. 2016).

      Defendants filed preliminary objections to Plaintiff’s complaint and the

court overruled those preliminary objections without opinion in February 2016.

Trial Court Order, 2/10/16. Plaintiff filed a motion for summary judgment

against defendant Zarro in January 2016, while Defendants’ preliminary

objections were pending, and that motion was denied by the same judge who

had overruled the preliminary objections. Trial Court Order, 3/15/16. Plaintiff

filed a second motion for summary judgment in 2018, seeking judgment

against both defendants.     In 2019, a different judge, from the Court of

Common Pleas of Chester County, was assigned to this action and that judge

denied Plaintiff’s second summary judgment motion.           Trial Court Order,

9/26/19.

      This action proceeded to a jury trial on October 7, 2019, before the latter

judge, at which Plaintiff represented himself pro se.         At trial, Plaintiff

abandoned his requests to set aside the transfers and sought only money


                                      -3-
J-A27037-20


judgments from Defendants. N.T. Trial, 10/8/19, at 249-50. Plaintiff called

three witnesses, Debtor, defendant Allan Rosenblum, and himself. Plaintiff

also read into evidence defendant Zarro’s interrogatory answers and

introduced various documents into evidence, including a 2014 property claim

made by defendant Zarro concerning the Torresdale gym and a lease between

her and the Torresdale gym’s landlord. On October 8, 2019, after Plaintiff

rested his case, Defendants moved for a compulsory nonsuit and the trial court

granted Defendants’ motion. Id. at 244-70. Plaintiff timely filed post-trial

motions seeking removal of the nonsuit and, alternatively, a directed verdict

in his favor or a new trial. On February 12, 2020, the trial court entered an

order denying Plaintiff’s post-trial motions. Judgment against Plaintiff and in

favor of Defendants was entered on Plaintiff’s praecipe on February 13, 2020.

This timely appeal followed.

      Plaintiff argues the following issues as grounds for reversal of the trial

court’s judgment:

      A. Whether Appellant presented evidence at trial that if believed
      by the jury would have entitled him to judgment and whether the
      trial court erred in entering a non-suit against Appellant.

      B. Whether the trial court improperly supported its decision to
      enter the non-suit against Appellant by resolving issues of fact
      against Appellant instead of allowing those issues to be decided
      by the jury.

      C. Whether the trial court committed an error of law when it
      denied Appellant’s motion for summary judgment and his
      subsequent request for judgment notwithstanding the verdict/non
      suit.


                                     -4-
J-A27037-20


       D. Whether the trial court violated the law of the case doctrine
       when it made legal findings that directly overruled and conflicted
       with the legal findings made by a [sic] another judge who had
       previously ruled in the same case.

       E. Whether the trial court violated the doctrine of collateral
       estoppel when it made legal and factual findings that directly
       overruled and conflicted with the legal and factual findings made
       by the United States Bankruptcy Court who had previous ruled in
       the bankruptcy case that gave rise to the fraudulent transfer suit
       against the defendants in this case.

Appellant’s Brief at 5-6 (unnecessary capitalization and suggested answers

omitted).3    We first address Plaintiff’s fourth and fifth issues, in which he

claims that the trial court was barred by prior decisions from granting a

nonsuit, followed by his first and second issues concerning the merits of the

nonsuit, which we address together, and then his third issue.

       In his fourth issue, Plaintiff argues that the trial court was barred from

granting a nonsuit in favor of Defendants under the law of the case doctrine

because a different judge had overruled Defendants’ preliminary objection in

the nature of a demurrer. This claim is without merit.

       Contrary to Plaintiff’s assertions, the law of the case doctrine does not

bar a trial judge from ruling in defendants’ favor at trial on an issue as to


____________________________________________


3 Plaintiff also lists as an issue whether the trial court erred in holding that his
Pa.R.C.P. 1925(b) statement was insufficient to preserve any issues for
appeal. We agree with Plaintiff that his Rule 1925(b) statement was sufficient
to preserve the above issues and that those issues are not waived.
Defendants in their brief request that this Court order Plaintiff to pay their
attorney fees and costs in defending this appeal on the grounds that the
appeal is frivolous. Appellees’ Br. at 67. Because we conclude that Plaintiff’s
appeal from the nonsuit in favor of Zarro is meritorious, this request is denied.

                                           -5-
J-A27037-20


which a different judge overruled preliminary objections.              Under the

coordinate jurisdiction rule, an aspect of the law of the case doctrine, a judge

may generally not alter the resolution of a legal question previously decided

by another judge of that court. Riccio v. American Republic Insurance

Co., 705 A.2d 422, 425 (Pa. 1997); Parker v. Freilich, 803 A.2d 738, 745

(Pa. Super. 2002). This rule, however, applies only where the second judge

rules on the same type of motion as the first judge; the coordinate jurisdiction

rule does not bar a judge at a later and different procedural stage of the case

from overruling another judge’s decision on preliminary objections, even on

an identical legal issue and even where the record is unchanged. Riccio, 705

A.2d at 425-26; K.H. ex rel. H.S. v. Kumar, 122 A.3d 1080, 1091-92 (Pa.

Super. 2015); Parker, 803 A.2d at 745-46; Mellon Bank, N.A. v. National

Union Insurance Co. of Pittsburgh, 768 A.2d 865, 870-71 (Pa. Super.

2001). Because the ruling here was at trial, a different procedural posture

from the preliminary objections, the coordinate jurisdiction rule could not limit

the trial court’s authority to grant a nonsuit.4



____________________________________________


4 Indeed, there is not even any overruling of an earlier decision here. There is
no inconsistency between overruling a demurrer and the granting of this
nonsuit. A demurrer assumes the truth of the complaint’s averments and
challenges the legal sufficiency of those averments, even if they are proven.
Keller v. Bank of New York Mellon, 212 A.3d 52, 56 (Pa. Super. 2019). As
is discussed below, the nonsuit here was not based on the insufficiency of
Plaintiff’s averments to state a cause of action, but on the trial court’s
conclusion that Plaintiff failed to prove facts essential to his cause of action at
trial.

                                           -6-
J-A27037-20


      In his fifth issue, Plaintiff argues that even if he did not prove his causes

of action, the trial court erred in granting a nonsuit because the bankruptcy

court’s decision in In re Rosenblum, supra, collaterally estopped Defendants

from disputing the elements of those claims. This argument likewise fails.

      The doctrine of collateral estoppel precludes a party from disputing an

issue only where all of the following five elements are satisfied: (1) the issue

is identical to an issue decided in a prior case, (2) the prior case resulted in a

final judgment on the merits, (3) the party against whom collateral estoppel

is asserted was a party to the prior case, or is in privity with a party to that

case, (4) there was a full and fair opportunity to litigate the issue in the prior

case, and (5) the determination in the prior case was essential to the

judgment. E.K. v. J.R.A., 237 A.3d 509, 521 (Pa. Super. 2020); Wilmington

Trust, N. A. v. Unknown Heirs, 219 A.3d 1173, 1179 (Pa. Super. 2019).

Whether collateral estoppel bars re-litigation of an issue is a question of law

subject to this Court’s plenary, de novo review. Wilmington Trust, N. A.,

219 A.3d at 1179.

      The requirements for collateral estoppel are absent here. Neither Allan

Rosenblum nor Zarro was a party to the proceedings out of which the

bankruptcy court decision arose.     Rather, the parties to those proceedings

were Plaintiff and Debtor. 545 B.R. at 852-53. Most importantly, there was

no judgment in the bankruptcy court decision on the issues here, whether

Plaintiff’s evidence against Defendants was sufficient to prove a fraudulent


                                      -7-
J-A27037-20


transfer cause of action and whether Debtor made any fraudulent transfer.

The issue before the bankruptcy court was whether Plaintiff could bring a

fraudulent transfer action against Defendants on behalf of Debtor’s estate.

Id. at 852-53, 873, 875. The bankruptcy court’s only ruling concerning the

merits of Plaintiff’s action was a determination that Plaintiff’s averments in his

complaint that Debtor transferred ownership interests in the Levittown gym

and the Torresdale gym and the contents of those gyms, if proven, would

support fraudulent transfer claims, not that there was evidence to support

those averments or that any fraudulent transfer to Defendants occurred. Id.

at 863-70. Collateral estoppel therefore did not bar Defendants from disputing

Plaintiff’s fraudulent transfer claims against them and cannot constitute a

ground for reversal of the nonsuit in their favor.

      Moving to the merits of the trial court’s grant of the nonsuit, Plaintiff

argues in his first and second issues that he presented sufficient evidence for

the jury to find all of the elements of his fraudulent transfer claims against

Defendants and the nonsuit was therefore improper. A nonsuit is proper if,

viewing the evidence and all reasonable inferences arising from it in the light

most favorable to the plaintiff, a jury could not reasonably conclude that all of

the elements of the plaintiff’s cause of action have been established. T.M. v.

Janssen Pharmaceuticals Inc., 214 A.3d 709, 720 (Pa. Super. 2019);

Kovacevich v. Regional Produce Cooperative Corp., 172 A.3d 80, 85 (Pa.

Super. 2017). We will reverse the grant of a nonsuit only if the trial court


                                      -8-
J-A27037-20


abused its discretion or made an error of law.          T.M., 214 A.3d at 720;

Kovacevich, 172 A.3d at 85.

        Under Section 5104 of PUFTA, a transfer is fraudulent as to both present

and future creditors 1) if it was made with intent to hinder or defraud a creditor

or 2) if the debtor did not receive reasonably equivalent value and either the

debtor’s remaining assets were insufficient for a business that he was

undertaking or the debtor was incurring debts beyond his ability to pay as

they came due. 12 Pa.C.S. § 5104 (in effect February 1, 1994 to February

19, 2018);5 Fell v. 340 Associates, LLC, 125 A.3d 75, 81-84 (Pa. Super.


____________________________________________


5   Section 5104(a) provided that:

        A transfer made or obligation incurred by a debtor is fraudulent
        as to a creditor, whether the creditor’s claim arose before or after
        the transfer was made or the obligation was incurred, if the debtor
        made the transfer or incurred the obligation:

        (1) with actual intent to hinder, delay or defraud any creditor of
        the debtor; or

        (2) without receiving a reasonably equivalent value in exchange
        for the transfer or obligation, and the debtor:

        (i) was engaged or was about to engage in a business or a
        transaction for which the remaining assets of the debtor were
        unreasonably small in relation to the business or transaction; or

        (ii) intended to incur, or believed or reasonably should have
        believed that the debtor would incur, debts beyond the debtor’s
        ability to pay as they became due.

12 Pa.C.S. § 5104(a) (in effect February 1, 1994 to February 19, 2018).




                                           -9-
J-A27037-20


2015); Mid Penn Bank v. Farhat, 74 A.3d 149, 153-56 (Pa. Super. 2013).

Under Section 5105 of PUFTA, a transfer is fraudulent as to present creditors

if the debtor did not receive reasonably equivalent value and the debtor was

insolvent or was made insolvent by the transfer. 12 Pa.C.S. § 5105 (in effect

February 1, 1994 to February 19, 2018);6 Knoll v. Uku, 154 A.3d 329, 333-

36 (Pa. Super. 2017). If a creditor proves that a transfer was fraudulent under

Section 5104 or Section 5105, he may have the transfer set aside to the extent

necessary to satisfy his claim. 12 Pa.C.S. § 5107 (in effect February 1, 1994

to February 19, 2018); see also Knoll, 154 A.3d at 336. The creditor may

also recover the value of fraudulently transferred property from a transferee

who received the property that the debtor fraudulently transferred or from a

person for whose benefit the transfer was made. 12 Pa.C.S. § 5108(b) (in

effect July 1, 2001 to February 19, 2018); see also Farhat, 74 A.3d at 152,

156.




____________________________________________


6   Section 5105 provided that:

        A transfer made or obligation incurred by a debtor is fraudulent
        as to a creditor whose claim arose before the transfer was made
        or the obligation was incurred if the debtor made the transfer or
        incurred the obligation without receiving a reasonably equivalent
        value in exchange for the transfer or obligation and the debtor
        was insolvent at that time or the debtor became insolvent as a
        result of the transfer or obligation.

12 Pa.C.S. § 5105 (in effect February 1, 1994 to February 19, 2018).


                                          - 10 -
J-A27037-20


      The only relief that Plaintiff sought at trial was recovery of the value of

the transferred property from Defendants.       N.T. Trial, 10/8/19, at 249-50.

Plaintiff was therefore required to introduce evidence sufficient to prove not

only that the transfers at issue were fraudulent under Section 5104 or 5105,

but that Defendants were transferees or persons for whose benefit the

transfers were made. 12 Pa.C.S. § 5108(b) (in effect July 1, 2001 to February

19, 2018).    The trial court granted the nonsuit because it concluded that

Plaintiff introduced no evidence at trial sufficient to show that Debtor

transferred any property to either defendant Allan Rosenblum or defendant

Zarro. Trial Court Order, 2/12/20, at 1-3 n.1; Trial Court Opinion at 3-5.

      We agree that Plaintiff failed to introduce evidence sufficient for a jury

to find that Debtor made a fraudulent transfer to defendant Allan Rosenblum

or for his benefit and that the trial court properly granted a nonsuit in favor of

defendant Allan Rosenblum. The evidence at trial concerning Plaintiff’s claim

against Allan Rosenblum showed that Debtor transferred $50,000 in August

2012 from his personal home equity line of credit to Charter Fitness, the owner

of the Levittown gym, as consideration for the purchase of that gym business

by Quick-Fit USA, LLC (Quick-Fit). N.T. Trial, 10/7/19, at 48, 123-35, 138;

N.T. Trial, 10/8/19, at 45, 96-97, 131-32, 134.        While this might show a

fraudulent transfer by Debtor for the benefit of Quick-Fit, Plaintiff did not sue

Quick-Fit or seek any relief against Quick-Fit. Allan Rosenblum did not receive




                                     - 11 -
J-A27037-20


any funds or other property in the August 2012 transaction.           N.T. Trial,

10/8/19, at 130, 167.

      The only connection to this 2012 transfer that Plaintiff proved with

respect to Allan Rosenblum was that Allan Rosenblum and Debtor were each

50% owners of Quick-Fit. N.T. Trial, 10/7/19, at 125-26; N.T. Trial, 10/8/19,

133-34, 160, 162. That ownership of Quick-Fit, however, was created when

Quick-Fit was incorporated in 2009, long before Plaintiff’s claim against Debtor

arose. N.T. Trial, 10/7/19, at 20-21; N.T. Trial, 10/8/19, at 100-01, 113-14,

132-34, 138-39, 159-62.     There was no evidence that Plaintiff was insolvent

or unable to pay future obligations in 2009 or that Quick-Fit was formed to

defraud any creditor. N.T. Trial, 10/8/19, at 135, 227-28. Nor was there any

evidence that Allan Rosenblum ever received any money or other property

from Quick-Fit in connection with or following the 2012 transaction or that he

ever received any money or property from the operation of the Levittown gym.

Id. at 49, 114-16, 141-42. There was also no evidence that Allan Rosenblum

could receive any future benefit from the 2012 transfer. The evidence at trial

showed that in 2017, Quick-Fit defaulted on its lease for the Levittown gym

premises and its landlord took possession of all of the Levittown gym

equipment. Id. at 128-29, 132.

      Because there was no evidence introduced at trial that defendant Allan

Rosenblum received any property transferred by Debtor or that there was any

fraudulent transfer by Debtor for his benefit, the trial court properly concluded


                                     - 12 -
J-A27037-20


that Plaintiff failed to prove a cause of action under PUFTA for a money

judgment against this defendant. 12 Pa.C.S. § 5108(b) (in effect July 1, 2001

to February 19, 2018).

      The trial court, however, erred in granting a nonsuit with respect to

defendant Zarro. The sole ground on which defendant Zarro sought a nonsuit

was that that Plaintiff had failed to show that Debtor transferred property to

her. N.T. Trial, 10/8/19, at 256-57. The evidence admitted at trial, taking all

reasonable inferences in Plaintiff’s favor, was sufficient for a jury to find that

Debtor gave equipment in the Torresdale gym with a value of at least $4,200

to Zarro for no consideration after Plaintiff filed his 2012 trademark action

when Debtor was no longer paying his debts as they came due.

      Debtor testified that he and a partner, who was a defendant in Plaintiff’s

trademark action but not in this action, began operating the Torresdale gym

in 2011 in leased space in a building owned by a third-party.          N.T. Trial,

10/7/19, at 4, 79, 93, 118-20, 185-86. Debtor testified that he abandoned

his ownership of the Torresdale gym business and the equipment in the

Torresdale gym to Zarro, the sister of his paramour, in 2013 or 2014 and did

not receive anything in exchange for abandoning that property. Id. at 11-13,

43-44, 47, 88, 93-94, 181-82; N.T. Trial, 10/8/19, at 27-28, 80-81, 98. Zarro

admitted in interrogatory answers that Plaintiff read into evidence that she

owned boxing equipment at the Torresdale gym address and that she did not

pay anything for the equipment. N.T. Trial, 10/8/19, at 174-78, 180-82. The


                                     - 13 -
J-A27037-20


evidence at trial also showed that Zarro in 2014 filed a claim of ownership of

the equipment the Torresdale gym address and asserted that its value was

$4,200 and that Zarro entered into a lease for the Torresdale gym premises

in December 2013. Plaintiff’s Exs. 11, 37. At the time that Debtor abandoned

the Torresdale gym business and equipment, Debtor was not meeting his

obligations to pay rent under the Torresdale gym lease. N.T. Trial, 10/7/19,

at 186-87, 195-96, 198.

       The trial court concluded that there was no evidence of a fraudulent

transfer to Zarro because Debtor abandoned the business and equipment to

the Torresdale gym’s landlord and Zarro obtained the property from the

landlord. Trial Court Order, 2/12/20, at 2-3 n.1; Trial Court Opinion at 5. The

record, however, does not support a conclusion that the landlord owned the

equipment or that Zarro obtained the equipment from the landlord, let alone

require those conclusions. Debtor testified that he abandoned his ownership

interest in the Torresdale gym and equipment to Zarro, not that the landlord

took possession. N.T. Trial, 10/7/19, at 47, 94; N.T. Trial, 10/8/19, at 98.

Moreover, Zarro’s lease referenced only rental of space in a building, not

acquisition or rental of any equipment. Plaintiff’s Ex. 37 at 1.

      Because there was sufficient evidence for a jury to find that Debtor

transferred his ownership of the Torresdale gym and its equipment to

defendant Zarro for no consideration, the trial court erred in granting her




                                     - 14 -
J-A27037-20


motion for a compulsory nonsuit and Plaintiff’s claim against defendant Zarro

must be remanded for a new trial on his claim against her.

       In his remaining issue, Plaintiff argues that the trial court erred in

denying his second motion for summary judgment and that he is entitled

under that summary judgment motion to judgment in his favor against both

defendants on liability. This argument fails for two reasons.

       First, as the trial court correctly held, Trial Court Opinion at 5, the denial

of this summary judgment motion is not appealable as an issue separate from

the grant of the nonsuit at trial. This Court has held that where, as here, a

summary judgment motion is based on the sufficiency of the evidence to prove

the plaintiff’s claims, once a case goes to trial and evidence is presented at

trial, the denial of summary judgment is moot and the sufficiency of the

evidence must be analyzed based on the trial record. Whitaker v. Frankford

Hospital of City of Philadelphia, 984 A.2d 512, 517 (Pa. Super. 2009).7



____________________________________________


7 We note that our Supreme Court and this Court in reported decisions
subsequent to Whitaker have in fact ruled on the merits of denials of
summary judgment in appeals following a hearing or trial. See Woodford v.
Insurance Department, 243 A.3d 60, 68-71 (Pa. 2020) (affirming denial of
summary judgment on the merits in appeal from judgment following
evidentiary hearing); Krepps v. Snyder, 112 A.3d 1246, 1257-60 (Pa. Super.
2015) (affirming denial of plaintiff’s motion for summary judgment on the
merits in appeal from judgment following trial). These decisions, however,
have not addressed the issue of whether the factual record at trial supersedes
the denial of summary judgment and whether the denial of summary
judgment is appealable as a separate issue following trial. No decision has
overruled Whitaker, and it therefore remains binding precedent.


                                          - 15 -
J-A27037-20


       Secondly, even if we could consider this issue, it would fail. Plaintiff

contends that he was entitled to summary judgment in his favor on two

grounds: 1) because Defendants failed to respond to the motion and its

statement of undisputed facts and 2) because he allegedly showed that the

elements of his fraudulent conveyance were undisputed.        Neither of these

arguments has merit.

       Contrary to Plaintiff’s contentions, failure to respond to a summary

judgment motion does not require a trial court to grant summary judgment in

favor of the movant. Woodford v. Insurance Department, 243 A.3d 60,

71 n.9 (Pa. 2020); Thomas v. Elash, 781 A.2d 170, 177 (Pa. Super. 2001).

Moreover, Plaintiff did not endorse the statement of undisputed facts with a

notice to plead.      Defendants’ failure to respond to the allegations in that

statement therefore does not constitute an admission of those allegations.

Cooper v. Church of St. Benedict, 954 A.2d 1216, 1221 (Pa. Super. 2008);

McCormick v. Allegheny General Hospital, 527 A.2d 1028, 1032 (Pa.

Super. 1987).8

       Plaintiff also failed to demonstrate in his second summary judgment

motion that all of the elements of his claims against Defendants were

undisputed. Plaintiff’s motion was based in large part on his own affidavit and


____________________________________________


8 Indeed, the only authority that Plaintiff cites for his contention that
Defendants were required to respond to the statement of undisputed facts, 25
Pa. Code 1021.94a(g)(2), is a rule governing Environmental Hearing Board
proceedings and has no applicability to this case.

                                          - 16 -
J-A27037-20


statement, oral testimony of Debtor, and a written statement filed by Debtor.

Summary judgment cannot be granted in favor of a party who bears the

burden of proof based the movant’s own affidavit and statements and oral

testimony and statements of witnesses other than the opposing parties.

Woodford, 243 A.3d at 69-71; Penn Center House, Inc. v. Hoffman, 553

A.2d 900, 903-04 (Pa. 1989). The admissions of defendant Allan Rosenblum

that Plaintiff submitted in support of his summary judgment motion

established only that Allan Rosenblum was a 50% owner of the corporation

that owns the Levittown gym and that the corporation was formed in 2009.

Allan Rosenblum Answers to Plaintiff’s Interrogatories.    The admissions of

defendant Zarro that Plaintiff submitted in support of his summary judgment

motion established that Zarro owned a boxing studio and boxing equipment

at the Torresdale gym address and that she paid nothing for the equipment,

but did not include any admission that Debtor transferred the business or

equipment to her. Zarro Answers to Plaintiff’s Interrogatories. The trial court

therefore properly denied Plaintiff’s second motion for summary judgment.

      For the foregoing reasons, we conclude that the trial court properly

granted defendant Allan Rosenblum’s motion for compulsory nonsuit, but that

it erred in granting a compulsory nonsuit in favor of defendant Zarro.

Accordingly, we affirm the judgment in favor of defendant Allan Rosenblum,

vacate the judgment in favor of defendant Zarro, and remand this case for a

new trial of Plaintiff’s claim against defendant Zarro.


                                     - 17 -
J-A27037-20


      Judgment affirmed in part and vacated in part. Case remanded for a

new trial limited to Plaintiff’s claim against defendant Zarro.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/21




                                   - 18 -